     Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 1 of 17



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

iMERCHANDISE LLC,                  :
                                   :
             Plaintiff,            :
                                   :
v.                                 :    CASE NO. 3:20-cv-248(RNC)
                                   :
TSDC, LLC,                         :
                                   :
             Defendant.            :

                          RULING AND ORDER

     iMerchandise, LLC (“iMerchandise”) is an online retailer

that has used the Amazon.com marketplace to sell its products.

It brings this diversity action against TSDC, LLC (“TSDC”), for

injunctive relief and damages claiming that TSDC’s submission of

a complaint of trademark infringement to Amazon led to Amazon’s

deactivation of plaintiff’s account.      Plaintiff alleges that it

tried unsuccessfully to get TSDC to retract the complaint so its

storefront on Amazon could be restored but TSDC failed to

respond.   Plaintiff claims that TSDC’s conduct makes it liable

for tortious interference with business expectancies, tortious

interference with contractual relations, and violations of the

Connecticut Unfair Trade Practices Act (“CUTPA”).        Pending are

defendant’s motion to dismiss the action in its entirety and

plaintiff’s motion to amend the complaint.       For reasons set

forth below, the motion to dismiss is granted and the motion to

amend is denied.
      Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 2 of 17



                            I.    Background

     The following summary of facts is drawn from the

allegations in the proposed amended complaint (“PAC”), except as

otherwise noted.    The allegations of the PAC are accepted as

true, and liberally construed, unless there is a conflict

between an allegation in the PAC and a document submitted by

plaintiff, in which case, I rely on the document.         See Broder v.

Cablevision Systems Corp., 418 F.3d 187, 196 (2d Cir. 2005). 1

     Plaintiff sells merchandise online, including but not

limited to t-shirts.    For some period of time, plaintiff made

use of Amazon’s platform to sell merchandise.        Under plaintiff’s

service agreement with Amazon, revenues from sales of

plaintiff’s merchandise over Amazon’s platform were split

between the two companies.       The service agreement required




1 The PAC alleges that plaintiff made numerous unsuccessful
attempts to contact defendant in order to try to get the
complaint withdrawn. In the course of these attempts, which
began November 23, 2019, plaintiff notified defendant that it
had immediately removed the allegedly infringing items from its
Amazon storefront, it had made no sales of the allegedly
infringing item, Amazon had shut down plaintiff’s storefront
over the alleged infringement, and plaintiff was suffering
significant harm as a result of the shutdown. Plaintiff also
invited defendant to document any losses it claimed to have
incurred. In short, plaintiff alleges, it tried repeatedly to
“resolve the problem and to work out a procedure to adequately
address the Parties’ respective interests and concerns and, to
date, the Defendant has wholly failed to cooperate in this good
faith effort.”
     Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 3 of 17



plaintiff to refrain from selling products that infringed a

valid trademark.

     Defendant is an LLC that operates in partnership with the

Fight Like a Girl Foundation, a charitable foundation that

focuses on women experiencing medical hardship.        Declaration of

Sandy Ellis, Def. Mem., ECF No. 16-2, at ¶ 1-2.        Defendant holds

the “Fight Like a Girl” trademark, id., and it uses the

trademark on its merchandise.     Id. at ¶ 3-4.

     On November 23, 2019, defendant filed a complaint with

Amazon alleging that plaintiff was selling a product that

infringed defendant’s trademark: a shirt design with the phrase

“Fight Like a Girl” over the word “Vote,” with the “o” in vote

replaced by the symbol ♀.    Immediately upon receiving the

complaint, Amazon issued a notice to plaintiff stating that it

had received a report of trademark infringement from defendant.

The notice stated, “We removed the content listed at the end of

the email.   We may let you list this content again if we receive

a retraction from the rights owner.”      Plf. Mem., ECF No. 18, Ex.

2.

     Plaintiff immediately attempted to contact defendant to

negotiate a retraction.    This was the first in a series of

communications sent by plaintiff to defendant in an effort to

avoid difficulties with its Amazon account.       Plaintiff wanted to

“resolve the problem and to work out a procedure to adequately
      Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 4 of 17



address the Parties’ respective interests and concerns.”           In its

communications to defendant, plaintiff stated that the allegedly

infringing item had been removed from Amazon.com before any

sales of the item had taken place.       Plaintiff also invited

defendant to document any losses it may have incurred.

Defendant never responded to plaintiff’s communications.

     On January 20, 2020, Amazon sent plaintiff an email

stating:

     Your account has been temporarily deactivated.         Your
     listings have been removed. . . .
     Why is this happening? We have not received a valid
     plan of action addressing the listings below. . . .
     To reactivate your account, please send us the
     following information:
     Proof of non-infringement (e.g. invoice, Order ID,
     letter of authorization, licensing agreement or court
     order) for all affected listings.

     The steps you have taken to ensure that you are no
     longer infringing and will not infringe in the future.
     Other relevant information.
     Supporting details should you believe the notice was
     submitted in error or the notices are incorrect.
Plf. Mem., ECF No. 12, Ex. D.
     Plaintiff continued to try to get defendant’s

cooperation without success.      As a result, plaintiff’s

Amazon storefront remains shut down. 2


2 In giving plaintiff the benefit of all possible inferences, I
assume for present purposes that retraction of defendant’s
complaint to Amazon would result in reinstatement of plaintiff’s
storefront on Amazon’s platform. I also assume that defendant
     Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 5 of 17



                          II.   Legal Standard

     “The function of a motion to dismiss under Rule 12(b)(6) is

to determine whether the plaintiff has stated a legally

cognizable claim that, if proven, would entitle her to relief.”

Abuhamdan v. Blyth, Inc., 9 F. Supp. 3d 175, 187 (D. Conn.

2014).    Accordingly, to survive a motion to dismiss, “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).         A claim

satisfies the plausibility standard if it is supported by

“factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.”    Id.;   see Dominguez v. Taco Bell Corp., -- F. Supp.

3d --, 2020 WL 3263258, at *2 (S.D.N.Y. 2020) (“It is not enough

for a plaintiff to allege facts that are consistent with

liability; the complaint must ‘nudge[]’ claims ‘across the line

from conceivable to plausible.’”) (quoting Twombly, 550 U.S.

544, 570 (2007)).     “Determining whether a complaint states a

plausible claim for relief [is] a context-specific task that

requires the reviewing court to draw on its judicial experience

and common sense.”     Iqbal, 556 U.S. at 679.



could retract the complaint without detriment to its interests
in the trademark.
     Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 6 of 17



                      III.   Discussion

A.   Tortious Interference

     The first two counts of the PAC allege tortious

interference with business expectancies and contractual

relations.    In Connecticut, these two torts are “substantially

similar.”    Kopperl v. Bain, 23 F. Supp. 3d 97, 109 (D. Conn.

2014).    “A claim for intentional interference with contractual

relations requires the plaintiff to establish: (1) the existence

of a contractual or beneficial relationship; (2) the defendant’s

knowledge of that relationship; (3) the defendant’s intent to

interfere with the relationship; (4) that the interference was

tortious; and (5) a loss suffered by the plaintiff that was

cause[d] by the defendant’s tortious conduct.”        Rioux v. Barry,

283 Conn. 338, 351, 927 A.2d 304 (2007).       The elements of a

claim for tortious interference with business expectancies are

“(1) a business relationship between the plaintiff and another

party; (2) the defendant’s intentional interference with the

business relationship while knowing of the relationship; and (3)

as a result of the interference, the plaintiff suffers actual

loss.”    Brown v. Otake, 164 Conn. App. 686, 710-11, 138 A.3d 951

(2016).

     The facts alleged in the PAC plausibly establish the

existence of a contractual or business relationship between

plaintiff and Amazon and the defendant’s knowledge of the
     Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 7 of 17



relationship.     However, the PAC fails to allege facts supporting

a plausible conclusion that the defendant’s conduct was

tortious.

     “[N]ot every act that disturbs a contract or business

expectancy is actionable.”     Robert S. Weiss & Assocs., Inc. v.

Wiederlight, 208 Conn. 525, 535-36, 546 A.2d 216 (1988).

Rather, to be considered tortious, interference must be

“wrongful by some measure beyond the fact of interference

itself.”    Id.   This element of the tort may be satisfied by

proof “that the defendant was guilty of fraud,

misrepresentation, intimidation or molestation; or that the

defendant acted maliciously.”     Sportsmen’s Boating Corp. v.

Hensley, 192 Conn. 747, 753-54, 474 A.2d 780 (1984) (citations

omitted).    “Malice” in this formulation is used “not in the

sense of ill will,” but rather to signify that the interference

was “without justification.”     Daley v. Aetna Life & Casualty

Co., 249 Conn. 766, 806, 734 A.2d 112 (1999).       Courts

interpreting similar requirements in other jurisdictions have

held that interference is actionable only when done solely to

injure the plaintiff.     See, e.g., RFP LLC v. SCVNGR, Inc., 788

F. Supp. 2d 191, 196-98 (S.D.N.Y. 2011).

     The PAC alleges that the defendant “is guilty of fraud,

misrepresentation, intimidation or molestation and/or acted

maliciously, with improper motive or improper means.”         PAC ¶ 43.
     Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 8 of 17



But these “legal conclusion[s], couched in the form of an

allegation of fact,” may be “disregard[ed].”       Kopperl, 23 F.

Supp. 3d at 114; see also Ashcroft v. Iqbal, 556 U.S. 662, 678-

79 (2009) (“[T]he tenet that a court must accept as true all of

the allegations contained in a complaint is inapplicable to

legal conclusions.   Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice.”).   What matters are the factual allegations.

     The PAC relies on the following allegations:

     (a)   Defendant knew or should have known that Amazon
           allowed for retractions of complaints without
           admitting the complaint was in error, PAC ¶ 26;
     (b)   Defendant habitually or typically preceded
           legal/administrative/institutional action with prior
           notice to the alleged infringer, such as a cease and
           desist letter, ¶ 27;
     (c)   Defendant knew or should have known from a past
           incident with plaintiff that plaintiff would be
           forthcoming in efforts to resolve the alleged
           infringement, ¶ 28-32;
     (d)   Defendant has failed to bring any judicial action for
           trademark infringement, “which demonstrates the non-
           existence or frailty of any mark infringement claim,”
           ¶ 34;
     (e)   Defendant ran up the infringement score against
           plaintiff by alleging 18 violations for a single
           design, by counting each t-shirt size/color as a
           separate violation, ¶35-36;
     (f)   Plaintiff made timely efforts to resolve the dispute
           and defendant failed to deal with plaintiff in good
           faith, ¶ 38.
     These allegations, accepted as true, do not support a

plausible inference of fraud, misrepresentation, intimidation,

molestation, or malice, for reasons discussed below.
     Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 9 of 17



     1.   Defendant’s Failure to Contact Plaintiff Prior to

     Submitting Its Complaint To Amazon

     Plaintiff contends that a plausible inference of fraud or

malice may be drawn from defendant’s conduct in submitting a

complaint to Amazon without first contacting plaintiff.

However, defendant had an interest in protecting its trademark,

which would be served by promptly submitting the complaint.           See

Godinger Silver Art Ltd. v. Hirschkorn, 433 F. Supp. 3d 417, 427

(E.D.N.Y. 2019) (plaintiff failed to plead tortious interference

under New York law because there was no plausible allegation

that defendant submitted take down notices to Amazon for any

reason other than a desire to protect his patents); RFP, 788 F.

Supp. 2d at 196 (defendant’s actions in protecting trademark

were self-interested and thus not done for sole purpose of

harming plaintiff as required to support claim under New York

law); Am. Diamond Exchange, Inc. v. Alpert, 101 Conn. App. 83,

93, 920 A.2d 357 (2007) (noting that no tortious interference

will be found when “the defendant’s actions can be justified by

obviously proper motives”).

     Plaintiff contends that a plausible inference of fraud or

malice is available to it here, notwithstanding defendant’s

obvious interest in protecting its trademark, because

defendant’s conduct in submitting a complaint to Amazon without

first contacting plaintiff was a departure from defendant’s
     Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 10 of 17



prior practice of contacting infringers before taking other

action.    No authority has been cited or found suggesting that

engaging in otherwise lawful conduct to protect a trademark

(such as submitting an infringement complaint to Amazon) may

give rise to liability in tort if the trademark holder engaged

in less aggressive conduct in response to previous instances of

alleged infringement.    Moreover, plaintiff does not allege that

submission of a trademark infringement complaint to Amazon

without giving prior notice to an infringer violates business

norms.    Accordingly, I conclude that defendant’s conduct in

submitting the complaint without first contacting plaintiff

cannot be considered tortious.     See Homes of Westport, LLC v.

Wilton Bank, No. CV060403842S, 2007 WL 3010796, at *5 (Conn.

Super. Ct. Oct. 2, 2007) (rejecting tortious interference claim

when defendant’s behavior was “within banking norms”). 3

     2.     Defendant’s Failure to Initiate Legal Action to

     Enforce Its Trademark

     Plaintiff contends that a plausible inference of fraud or

malice may also be drawn from defendant’s failure to sue



3 Plaintiff refers to the duty of good faith and fair dealing
under Connecticut law but plaintiff and defendant were not
parties to a contract with one another so no such duty existed.
Deutsche Bank Nat’l Tr. Co. v. Becroft, No. NHSP-105846, 2014 WL
7641283, at *2 (Conn. Super. Ct. Dec. 30, 2014) (“The duty of
good faith and fair dealing does not exist in the air – it is a
term implied in a contract . . . .”).
     Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 11 of 17



plaintiff for trademark infringement.       Defendant’s failure to

bring suit, plaintiff argues, reflects its awareness of the

“non-existence or frailty” of any infringement claim.         On this

basis, plaintiff would have me conclude that defendant knew its

complaints to Amazon were groundless.

     The inference plaintiff asks me to draw from defendant’s

failure to sue is implausible.     The PAC and underlying documents

establish that (a) plaintiff made no sales of the allegedly

infringing product, and (b) defendant’s complaint to Amazon

resulted in removal of the allegedly infringing product from

Amazon’s marketplace.    In these circumstances, it is hardly

surprising that defendant has thus far refrained from incurring

the considerable expense of suing plaintiff for infringement. 4

     3.   Defendant’s Complaint to Amazon

     Plaintiff alleges that defendant is liable for tortious

interference because it complained to Amazon in a manner that

“ran up the infringement score against plaintiff” in that


4 The Lanham Act contains no statute of limitations, so actions
for trademark infringement are subject only to the equitable
defense of laches under state law. Excelled Sheepskin & Leather
Coat Corp. v. Ore. Brewing Co., 897 F.3d 413, 419 (2d Cir.
2018). In Connecticut, the most closely analogous statute of
limitations is three years. Gibson v. Metropolis of CT LLC, No.
19-cv-00544, 2020 WL 956981, at *4 (D. Conn. Feb. 27, 2020).
Because defendant is under no time pressure to decide whether or
not to sue plaintiff for infringement, I cannot infer that its
failure to initiate a suit before now reflects an awareness of
the “non-existence or frailty” of any infringement claim.
     Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 12 of 17



defendant alleged 18 violations by counting each t-shirt size

and color plaintiff undertook to sell as a separate violation.

Defendant responds that it treated each permutation of shirt

size and color as a separate violation because that is the way

Amazon’s report system operates.      Judicially noticeable

information confirms defendant’s explanation.         FAQs, Merch by

Amazon (accessed July 24, 2020),

https://merch.amazon.com/resource/201846470 (“Each

size/color/fit combination is a separate product in Amazon’s

system . . . .”). 5   Because the manner in which defendant

complained to Amazon conformed to Amazon’s system, defendant’s

conduct does not support a plausible inference of fraud or

malice.   See Stancuna v. Schaffer, No. CV085018031S, 2008 WL

5511271, at *2 (Super. Ct. Conn. Dec. 15, 2008) (dismissing

tortious interference claim because allegations did not support

inference that defendant acted maliciously or was guilty of

fraud).

     4.    Defendant’s Failure to Cooperate




5 See Threshold Ents. Ltd. v. Pressed Juicery, Inc., -- F. Supp.
3d --, 2020 WL 1694361, at *3 (N.D. Cal. 2020) (“In general,
websites and their contents may be judicially noticed.”); id.
(taking judicial notice of third-party websites and social media
posts in a trademark infringement action); Hendrickson v. eBay,
Inc., 165 F. Supp. 2d 1082, 1084 n.2 (C.D. Cal. 2001) (taking
judicial notice of information on eBay’s website and of the
nature of eBay’s business operations).
     Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 13 of 17



     Finally, plaintiff alleges that a plausible inference of

malice can be drawn from defendant’s failure to respond to

plaintiff’s repeated attempts to reach out to defendant to

negotiate a mutually satisfactory resolution.        I agree with

plaintiff that the law should provide incentives to people to

cooperate in resolving business disputes.       However, “to

substantiate a claim of tortious interference with a business

expectancy, there must be evidence that the interference

resulted from the defendant’s commission of a tort.”         Benchmark

Muni. Tax Servs., Ltd. v. Greenwood Manor, LLC, 194 Conn. App.

432, 440, 221 A.3d 501 (2019).     “In an ostensibly practical and

sensible world, it could not be otherwise.       Our relations and

expectancies in life are constantly interfered with by others.

That is an inevitable consequence of living in a competitive

world, among people whose ambitions, hopes or purposes may match

or conflict with our own.”     Kopperl, 23 F. Supp. 3d at 110.         As

a consequence, “[w]here a tortious interference claim stems from

the defendant’s passive conduct, ‘common sense dictates that a

court should inquire whether the defendant was under any

obligation to do what it refrained from doing.’”        PMG Land

Assocs., L.P. v. Harbour Landing Condo. Ass’n, Inc., 172 Conn.

App. 688, 694, 161 A.3d 596 (2017) (quoting Downes-Patterson

Corp. v. First Nat’l Supermarkets, Inc., 64 Conn. App. 417, 427,

780 A.2d 967 (2001)).
     Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 14 of 17



     The facts of Downes-Patterson are closely analogous.          The

plaintiff in that case, an owner of real property, sought to

lease its property to a supermarket.      But the defendant property

owner held a restrictive covenant barring the plaintiff from

using its property to operate a supermarket.        The plaintiff made

repeated attempts to convince the defendant to release the

covenant.   After a jury found in plaintiff’s favor on its CUTPA

and tortious interference claims, the trial court set aside the

verdicts.   The Appellate Court affirmed the trial court’s

decision.   The Appellate Court concluded that “the plaintiffs

showed only that the defendant declined to release a property

right that it was under no obligation to release.         No evidence

was put forth that tended to show that the defendant was acting

maliciously.”   Downes-Patterson, 64 Conn. App. at 431-32, 780

A.2d 967.   “[T]he plaintiffs' bare assertion that there was no

reason for the defendant to refuse to sign the form” was

insufficient to support the jury’s verdicts.        Id. at 432, 780

A.2d 967.   Similar claims have failed because the defendant had

no legal duty to act in accordance with the plaintiff’s wishes.

See, e.g., Gerrish v. Hammick, No. CV166070583S, 2018 WL

3060082, at *4 (Super. Ct. Conn. May 31, 2018) (rejecting

tortious interference claim because “there [was] insufficient

evidence to show [defendant] had a statutory or contractual

obligation” to accede to plaintiff’s wishes).
       Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 15 of 17



       In this case, plaintiff’s allegations similarly fail to

establish that defendant had a legal duty to retract its

complaint to Amazon or engage in negotiations with plaintiff

at plaintiff’s behest.      Plaintiff contends that defendant had a

duty to act fairly and in good faith.         As noted earlier,

however, there was no contract between plaintiff and defendant

to support the existence of such a legal duty under state law.

See Becroft, 2014 WL 7641283, at *2.        Therefore, the claims for

tortious interference must be dismissed.

B.     CUTPA Claim

       Plaintiff’s CUTPA claim is based on the same allegations as

the tortious interference claims.        Tortious interference and

CUTPA claims are not judged “in the same light.”          Sportsmen’s

Boating Corp., 192 Conn. at 756, 474 A.2d 780.          “Conduct that

might be actionable under CUTPA may not rise to a level

sufficient to invoke tort liability.”         Id.   “[L]iability in tort

is imposed only if the defendant maliciously or deliberately

interfered with a competitor’s business expectancies.”           Id. at

755.    CUTPA liability, in contrast, “is premised on a finding

that the defendant engaged in unfair competition and unfair or

deceptive trade practices.”       Id.    Though the bar for pleading a

CUTPA claim may therefore be somewhat lower than the one that

applies to claims for tortious interference, plaintiff’s CUTPA

claim fails for essentially the same reasons already discussed.
       Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 16 of 17



       To state a claim for relief under CUTPA, plaintiff’s

allegations must allow a plausible inference that defendant’s

actions “offend[] public policy,” were “immoral, unethical,

oppressive, or unscrupulous,” or otherwise “cause[d] substantial

injury to consumers.”      Id. at 756.    Like claims for tortious

interference, a CUTPA claim based on passive conduct (such as

failure to withdraw a complaint) will be dismissed unless the

plaintiff can establish that the defendant had a legal duty to

act.    E.g., Downes-Patterson, 64 Conn. App. at 426-27, 780 A.2d

967 (“The plaintiffs argue that the court improperly imputed a

duty requirement to a CUTPA cause of action.          We disagree. . . .

Where a plaintiff alleges that a defendant’s passive conduct

violates CUTPA, . . . common sense dictates that a court should

inquire whether the defendant was under any obligation to do

what it refrained from doing.”); see also id. (citing cases).

       As discussed above, plaintiff cannot establish that

defendant had a legal duty to retract its complaint to Amazon.

Nor can I conclude that defendant’s conduct in counting each

shirt size and color as a separate violation was violative of

CUTPA.    Defendant’s conduct was “in accordance with common

business norms,” or, at worst, “nothing more than aggressive

business practices.”      Landmark, 141 Conn. App. at 55, 60 A.3d

983.    Accordingly, the CUTPA claim must be dismissed as well.

                             IV.   Conclusion
     Case 3:20-cv-00248-RNC Document 35 Filed 03/31/21 Page 17 of 17



     For the foregoing reasons, the motion to dismiss the

complaint is granted and the motion to amend the complaint is

denied as futile.

    So ordered this 31st day of March 2021.



                                       _______   /s/ RNC___________
                                            Robert N. Chatigny
                                       United States District Judge
